        Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 1 of 11




          In the United States Court of Federal Claims
                                        No. 19-257C

                               (E-Filed: December 1, 2020)

                                            )
 DAVID JONES, et al.,                       )
                                            )      Motion to Dismiss; RCFC 12(b)(6);
               Plaintiffs,                  )      Fair Labor Standards Act (FLSA), 29
                                            )      U.S.C. §§ 201-19; Anti-Deficiency Act
 v.                                         )      (ADA), 31 U.S.C. §§ 1341-42;
                                            )      Government Employees Fair
 THE UNITED STATES,                         )      Treatment Act of 2019 (GEFTA); Pub.
                                            )      L. No. 116-1, 133 Stat. 3 (2019).
               Defendant.                   )
                                            )

Joshua Sanford, Little Rock, AR, for plaintiff.

Erin K. Murdock-Park, Trial Attorney, with whom were Joseph H. Hunt, Assistant
Attorney General, Robert E. Kirschman, Jr., Director, Reginald T. Blades, Jr., Assistant
Director, Commercial Litigation Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant. Ann C. Motto, of counsel.

                                 OPINION AND ORDER

CAMPBELL-SMITH, Judge.

        Plaintiffs in this putative collective action allege that the government, through the
United States Department of Agriculture, Food Safety and Inspection Service (FSIS),
violated the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201-19, by failing to timely
pay their earned overtime and regular wages during the partial government shutdown and
lapse of appropriations that began on December 22, 2018. See ECF No. 1 at 1-3, 5
(complaint). On May 3, 2019, defendant moved to dismiss the complaint for failure to
state a claim on which relief may be granted, pursuant to Rule 12(b)(6) of the Rules of
the United States Court of Federal Claims (RCFC), on the basis that the Anti-Deficiency
Act (ADA), 31 U.S.C. §§ 1341-42, prohibited the government from paying employees.
See ECF No. 15.

      In analyzing defendant’s motion, the court has considered: (1) plaintiffs’
complaint, ECF No. 1; (2) defendant’s motion to dismiss, ECF No. 15; (3) plaintiffs’
        Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 2 of 11




response to defendant’s motion, ECF No. 16; (4) defendant’s reply in support of its
motion, ECF No. 20; (5) defendant’s first supplemental brief in support of its motion,
ECF No. 22; (6) plaintiffs’ response to defendant’s first supplemental brief, ECF No. 23;
(7) defendant’s second supplemental brief in support of its motion, ECF No. 31; 1 (8)
defendant’s third supplemental brief in support of its motion, ECF No. 39; and (9)
plaintiffs’ response to defendant’s third supplemental brief, ECF No. 41. The motion is
now fully briefed and ripe for ruling. 2 The court has considered all of the arguments
presented by the parties, and addresses the issues that are pertinent to the court’s ruling in
this opinion. For the following reasons, defendant’s motion is DENIED.

I.     Background

        In their complaint, plaintiffs define the putative class bringing this collective
action as “employees who are or were Food Safety and Inspection Service food
inspectors for [d]efendant, who, during the applicable time period, work/worked for
[d]efendant and are/were denied their rights under applicable federal wage and hour
laws.” ECF No. 1 at 2. Plaintiffs further allege that they are “excepted employees” and
that they “like 2,400 other FSIS food inspectors, [were] retained for the shutdown,”
which began on December 22, 2018. Id. at 5-6. Plaintiffs seek “declaratory judgment,
monetary damages, liquidated damages, prejudgment interest, and costs, including
reasonable attorney’s fees.” Id. at 3.

       Beginning at 12:01 a.m. on December 22, 2018, “a partial government shutdown
began,” affecting the FSIS, among other agencies. Id. at 5. The ADA “authorizes the
executive branch to require employees to work, without pay, during a lapse in
appropriated funds, if their work relates to ‘the safety [of] human life or the protection of

1
       Plaintiffs did not file a response to defendant’s second supplemental brief.
2
         Defendant moves for dismissal of plaintiffs’ complaint for only one reason—“for failure
to state a claim upon which relief may be granted.” ECF No. 15 at 6. In one of its supplemental
briefs, defendant suggests that a recent decision issued by the Supreme Court of the United
States, Maine Community Health Options v. United States, 140 S. Ct. 1308 (2020), a case that
does not involve FLSA claims, indicates that this court lacks jurisdiction to hear this case
because the FLSA “contains its own provision for judicial review.” ECF No. 39 at 2. In the
same brief, defendant acknowledges binding precedent from the United States Court of Appeals
for the Federal Circuit to the contrary. Id. (citing Abbey v. United States, 745 F.3d 1363 (Fed.
Cir. 2014)). The court will not review this entirely new basis for dismissal, which was made for
the first time in defendant’s third supplemental brief, and which defendant acknowledges
contradicts binding precedent. If defendant believes this court lacks jurisdiction to continue
exercising its authority in this case, it may file a motion properly raising the issue. See Rule
12(h)(3) of the Rules of the United States Court of Federal Claims (RCFC) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”).

                                                2
        Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 3 of 11




property.’” Id. at 5 (quoting 31 U.S.C. § 1342). While some employees were furloughed
during the shutdown, plaintiffs were deemed “excepted” employees under the ADA, and
were required to continue work. Id. at 5-6. As of February 15, 2019, the date of the
complaint, plaintiffs had been required to work throughout the shutdown and defendant
“ha[d] not paid its [FSIS] food inspectors minimum or overtime wages as required by the
FLSA.” Id. at 2. Specifically, plaintiffs have not received “a lawful minimum wage for
all hours worked up to forty (40) in one week or one and one-half (1.5) times their regular
rate for all hours in excess of forty (40) in a week.” Id. at 6. According to plaintiffs,
defendant’s failure to pay regular wages and earned overtime is a per se violation of the
FLSA. Id. at 7.

        Plaintiffs also allege that defendant “neither acted in good faith, nor had
reasonable grounds for believing that failing to pay FLSA nonexempt employees their
overtime wages on time was compliant with the FLSA.” Id. In support of this statement,
plaintiffs note that this court decided a FLSA case in plaintiffs’ favor in a similar case,
referring to Martin v. United States, 130 Fed. Cl. 578 (2017). See id. at 7-8. As such,
plaintiffs contend that defendant “was on notice . . . that a failure to pay FLSA
nonexempt employees their overtime wages on time” constituted “bad faith.” Id. at 7, 11.
Plaintiffs allege that defendant is, as a result, liable for a penalty of liquidated damages
under the FLSA. See id. at 8.

II.    Legal Standards

       When considering a motion to dismiss brought under RCFC 12(b)(6), the court
“must presume that the facts are as alleged in the complaint, and make all reasonable
inferences in favor of the plaintiff.” Cary v. United States, 552 F.3d 1373, 1376 (Fed.
Cir. 2009) (citing Gould, Inc. v. United States, 935 F.2d 1271, 1274 (Fed. Cir. 1991)). It
is well-settled that a complaint should be dismissed under RCFC 12(b)(6) “when the facts
asserted by the claimant do not entitle him to a legal remedy.” Lindsay v. United States,
295 F.3d 1252, 1257 (Fed. Cir. 2002). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

III.   Analysis

       A.     Relevant Statutes

       This case fundamentally concerns the intersection of two statutes, the ADA and
the FLSA. The ADA states that “an officer or employee” of the federal government
“may not . . . make or authorize an expenditure or obligation exceeding an amount
available in an appropriation or fund for the expenditure or obligation.” 31 U.S.C.
§ 1341(a)(1)(A). In addition, the ADA dictates that “[a]n officer or employee of the

                                             3
        Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 4 of 11




United States Government or of the District of Columbia government may not accept
voluntary services for either government or employ personal services exceeding that
authorized by law except for emergencies involving the safety of human life or the
protection of property.” 31 U.S.C. § 1342. In 2019, Congress amended the ADA,
adding, in relevant part, the following:

       [E]ach excepted employee who is required to perform work during a covered
       lapse in appropriations[3] shall be paid for such work, at the employee’s
       standard rate of pay, at the earliest date possible after the lapse in
       appropriations ends, regardless of scheduled pay dates, and subject to the
       enactment of appropriations Acts ending the lapse.

31 U.S.C. § 1341(c)(2) (footnote added). The amendment is commonly referred to as the
Government Employees Fair Treatment Act of 2019 (GEFTA), Pub. L. No. 116-1, 133
Stat. 3 (2019). The knowing or willful violation of the ADA is punishable by a fine of
“not more than $5,000” or imprisonment “for not more than 2 years, or both.” 31 U.S.C.
§ 1350. And federal employees who violate the ADA “shall be subject to appropriate
administrative discipline including, when circumstances warrant, suspension from duty
without pay or removal from office.” 31 U.S.C. § 1349(a).

        Defendant separately has obligations to its employees pursuant to the FLSA,
which governs minimum wage and overtime wage compensation for certain employees. 4
See 29 U.S.C. § 213 (identifying categories of exempt employees). The FLSA requires
that the government “pay to each of [its] employees” a minimum wage. 29 U.S.C.
§ 206(a). Pursuant to the FLSA, the government also must compensate employees for
hours worked in excess of a forty-hour workweek “at a rate not less than one and one-half
times the regular rate at which [they are] employed.” 29 U.S.C. § 207(a)(1). Although
the text of the statute does not specify the date on which wages must be paid, courts have
held that employers are required to pay these wages on the employee’s next regularly
scheduled payday. See Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 (1945); Biggs
v. Wilson, 1 F.3d 1537, 1540 (9th Cir. 1993). If an employer violates the FLSA’s pay
provisions, the employer is “liable to the . . . employees affected in the amount of their
unpaid minimum wages, or their unpaid overtime compensation, as the case may be.” 29
U.S.C. § 216(b). The employer may also be liable “in an additional equal amount as
liquidated damages,” id., unless “the employer shows to the satisfaction of the court that
the act or omission . . . was in good faith, and that [the employer] had reasonable grounds

3
       The statute defines “covered lapse in appropriations” to mean “any lapse in
appropriations that begins on or after December 22, 2018.” 31 U.S.C. § 1341(c)(1)(A).
4
       The FLSA initially applied only to the private sector when enacted in 1938, but was
amended to cover public employees in 1974. See Fair Labor Standards Amendments of 1974,
Pub. L. No. 93-259, 88 Stat. 55 (1974).

                                              4
         Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 5 of 11




for believing that his act or omission was not a violation of the [FLSA],” 29 U.S.C.
§ 260.

       B.     The Court’s Reasoning in Martin Applies

       In its motion to dismiss, defendant first argues that plaintiffs’ complaint should be
dismissed for failure to state a claim because the agencies for which appropriations
lapsed on December 22, 2018, were prohibited by the ADA from paying their
employees—even excepted employees who were required to work. See ECF No. 15 at
13-14. This mandate, in defendant’s view, means that defendant cannot be held liable for
violating its obligations under the FLSA. See id. Defendant argues:

       When Congress criminalized payments during an appropriations lapse, it
       plainly precluded payments on the schedule plaintiffs assert is required by
       the FLSA. Federal officials who comply with that criminal prohibition do
       not violate the FLSA, and Congress did not create a scheme under which
       compliance with the [ADA] Act would result in additional compensation as
       damages to federal employees.

Id. at 13.

        The court has previously ruled on the intersection of the ADA and the FLSA in the
context of a lapse in appropriations. See Martin, 130 Fed. Cl. 578. In Martin, plaintiffs
were “current or former government employees who allege[d] that they were not timely
compensated for work performed during the shutdown, in violation of the [FLSA].” Id.
at 580 (citing 29 U.S.C. § 201 et seq.). The plaintiffs in Martin alleged the right to
liquidated damages with regard to both the government’s failure to timely pay minimum
wages and its failure to pay overtime wages. See id. In its motion for summary
judgment, the government argued that “it should avoid liability under the FLSA for its
failure to [pay plaintiffs on their regularly scheduled pay days during the shutdown]
because it was barred from making such payments pursuant to the ADA.” See id. at 582.
The government summarized its argument in Martin as follows:

       The FLSA and the Anti-Deficiency Act appear to impose two conflicting
       obligations upon Federal agencies: the FLSA mandates that the agencies
       “shall pay to each of [its] employees” a minimum wage, 29 U.S.C. § 206(a)
       (emphasis added), which has been interpreted by the courts to include a
       requirement that the minimum wage be paid on the employees’ next regularly
       scheduled pay day, see Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 707
       n.20 [65 S. Ct. 895, 89 L. Ed. 1296] (1945); Biggs v. Wilson, 1 F.3d 1537,
       1540 (9th Cir. 1993), and the [ADA] mandates that “[a]n officer or employee
       of the United States Government . . . may not . . . make or authorize an
       expenditure . . . exceeding an amount available in an appropriation or fund

                                             5
         Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 6 of 11




       for the expenditure . . . .” 31 U.S.C. § 1341(A)(1)(A) (emphasis added).
       Thus, when Federal agencies are faced with a lapse in appropriations and
       cannot pay excepted employees on their next regularly scheduled payday, the
       question arises of which statutory mandate controls.

Id. at 582-83 (quoting defendant’s motion for summary judgment) (alterations in
original).

      After reviewing applicable precedent and persuasive authority, the court
concluded that “the issue is more complex than simply a choice between whether the
FLSA or the ADA controls.” Id. at 583. In the court’s view:

       the appropriate way to reconcile the [ADA and the FLSA] is not to cancel
       defendant’s obligation to pay its employees in accordance with the manner
       in which the FLSA is commonly applied. Rather, the court would require
       that defendant demonstrate a good faith belief, based on reasonable grounds,
       that its actions were appropriate. As such, the court will proceed to analyze
       this case under the construct of the FLSA, and evaluate the existence and
       operation of the ADA as part of determining whether defendant met the
       statutory requirements to avoid liability for liquidated damages.

Id. at 584.

        The court noted that plaintiffs’ claims survived a motion to dismiss because they
had “alleged that defendant had failed to pay wages” on plaintiffs’ “next regularly
scheduled payday.” Id. at 584. On summary judgment, the court concluded that
plaintiffs had proven this claim. See id. The court then concluded that the evidence
supported an award of liquidated damages because the government failed to satisfy the
court that it acted in good faith and on reasonable grounds when it failed to make the
payments required under the FLSA. 5 See id. at 585-86.

        Both parties acknowledge that the plaintiffs in Martin were “situated similarly to
plaintiffs here.” ECF No. 15 at 14 (defendant’s motion to dismiss). Plaintiffs plead in
their complaint that, like the plaintiffs in Martin, “[a]s a result of the shutdown,
[d]efendant did not pay [plaintiffs] a lawful minimum wage for all hours worked.” ECF
No. 1 at 6. And, as plaintiffs note in their response, “prior case law has already
5
       In Martin, the defendant also argued that it should avoid liability for liquidated damages
with regard to overtime wages due to its inability to calculate the correct amounts due. See
Martin v. United States, 130 Fed. Cl. 578, 586-87 (2017). This argument was based on a bulletin
from the Department of Labor, and involves an issue that has not been raised in the present case.
The absence of this argument, however, has no bearing on the application of the court’s
reasoning in Martin with regard to the structure of the proper analysis in this case.

                                               6
        Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 7 of 11




established that the [ADA] does not alleviate [d]efendant from its obligation to timely
pay its employees under the FLSA.” ECF No. 16 at 1. In addition, plaintiffs here, like
the plaintiffs in Martin, have “alleged that [d]efendant was on notice, both through
previous case law and the [defendant’s] own previous liability, that its failure to pay
[plaintiffs] violated the FLSA,” as it relates to the propriety of an award of liquidated
damages. Id. at 17-18.

        In its motion to dismiss, defendant does not dispute plaintiffs’ allegations that they
were required to work during the shutdown, or that the plaintiffs were not paid during
that time due to the lapse in appropriations. See ECF No. 15. Defendant characterizes
the issue now before the court as “whether plaintiffs have stated a claim for liquidated
damages under the [FLSA] notwithstanding the provisions of the [ADA].” Id. at 7. In
arguing its position, defendant reiterates the arguments advanced in Martin, but does not
present any meaningful distinction between the posture of the Martin plaintiffs and the
plaintiffs here. Instead, it acknowledges that “[t]his Court in Martin v. United States
concluded that plaintiffs situated similarly to plaintiffs here could recover liquidated
damages under the FLSA,” but states that it “respectfully disagree[s] with that holding.”
Id. at 14.

       Notwithstanding defendant’s disagreement, the court continues to believe that the
framework it set out in Martin is appropriate and applies here. 6 As it did in Martin, “the
court will proceed to analyze this case under the construct of the FLSA, and evaluate the
existence and operation of the ADA as part of determining whether defendant met the
statutory requirements to avoid liability for liquidated damages.” 7 Martin, 130 Fed. Cl. at
6
        Defendant also argues that its obligations under the FLSA are limited by the ADA
because “a congressional payment instruction to an agency must be read in light of the [ADA].”
ECF No. 15 at 17. In support of this argument, defendant cites to Highland Falls-Fort
Montgomery Cent. Sch. Dist. v. United States, 48 F.3d 1166, 1171 (Fed. Cir. 1995). See id. In
Highland-Falls, plaintiffs challenged the Department of Education’s (DOE) method for
allocating funds under the Impact Aid Act. Highland-Falls, 48 F.3d at 1171. The United States
Court of Appeals for the Federal Circuit found, however, that the DOE’s “approach was
consistent with statutory requirements.” Id. The case did not address FLSA claims, and found
that the DOE’s approach “harmonized the requirements of the Impact Aid Act and the [ADA].”
See id. In the court’s view, the Federal Circuit’s decision in Highland-Falls does not alter the
analysis in this case. The United States District Court for the District of Columbia’s combined
decision in National Treasury Employees Union v. Trump, Case No. 19-cv-50 and Hardy v.
Trump, Case No. 19-cv-51, 444 F. Supp. 3d 108 (2020), discussed by defendant in one of its
supplemental filings, see ECF No. 31, is likewise unhelpful. Although it involved facts that
arose from the same 2018 lapse in appropriations, the decision focuses almost exclusively on an
analysis of whether plaintiffs’ claims were moot, rather than on the operation of the ADA.
7
       The parties both claim that the Supreme Court of the United States’ decision in Maine
Community Health, 140 S. Ct. 1308, supports their position in this case. See ECF No. 39, ECF
No. 41. Maine Community Health does not address the FLSA, and only includes a limited
                                                7
         Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 8 of 11




584. The court will, of course, consider the GEFTA amendment to the ADA as part of its
analysis.

       C.      Waiver of Sovereign Immunity

        Before analyzing the sufficiency of plaintiffs’ allegations, the court must address
defendant’s contention that plaintiffs’ claims are barred by the doctrine of sovereign
immunity. In its motion to dismiss, defendant correctly notes that “‘[a] waiver of the
Federal Government’s sovereign immunity must be unequivocally expressed in statutory
text, and will not be implied.’” ECF No. 15 at 19 (quoting Lane v. Pena, 518 U.S. 187,
196 (1996)). And that waiver “‘will be strictly construed, in terms of its scope, in favor
of the sovereign.’” Id. (quoting Lane, 518 U.S. at 192). Defendant concedes that the
FLSA includes a waiver of sovereign immunity, but argues that the claims made by
plaintiffs in this case fall outside the scope of that waiver. See id.; see also King v.
United States, 112 Fed. Cl. 396, 399 (2013) (stating that “there is no question that
sovereign immunity has been waived under the FLSA”).

        Defendant argues that the FLSA “does not require that employees be paid on their
regularly scheduled pay date or make damages available when compensation is not
received on a pay date.” ECF No. 15 at 19-20. As a result, defendant contends, the
scope of the FLSA’s waiver of sovereign immunity does not extend to the category of
claims alleging a FLSA violation because wages were not paid as scheduled, such as
plaintiffs’ claims in this case. See id. According to defendant, the GEFTA confirms its
long-standing belief that the government’s payment obligations under the FLSA are
abrogated by a lack of appropriations:

       The [GEFTA] provides that “each excepted employee who is required to
       perform work during a . . . lapse in appropriations shall be paid for such
       work, at the employee’s standard rate of pay, at the earliest date possible after
       the lapse in appropriations ends, regardless of scheduled pay dates.” Pub. L.
       No. 116-1, 133 Stat. 3. Congress has thus spoken directly to the question of
       when compensation should be paid. There can be no basis for inferring that
       compensation made in accordance with that explicit directive subjects the
       United States to liquidated damages.

discussion of the ADA. See Maine Cmty. Health, 140 S. Ct. at 1321-22. Accordingly, the
decision does not dictate the outcome here. To the extent that the case informs the present
discussion, however, it tends to support plaintiffs. In the opinion, the Supreme Court held that
“the [ADA] confirms that Congress can create obligations without contemporaneous funding
sources,” and concludes that “the plain terms of the [statute at issue] created an obligation neither
contingent on nor limited by the availability of appropriations or other funds.” Id. at 1322, 1323.
Applied here, this conclusion suggests that the defendant can incur an obligation to pay plaintiffs
pursuant to the normal operation of the FLSA even when funding is not available.

                                                 8
         Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 9 of 11




Id. at 21.

       Defendant also asserts, without citation to any authority, that:

       Given that the Anti-Deficiency Act not only prohibits federal agencies from
       paying excepted employees on their regularly scheduled paydays during a
       lapse in appropriations, but also specifically addresses when and at what rate
       wages are to be paid following a lapse in appropriations, the government’s
       waiver of sovereign immunity under the FLSA must be strictly construed
       against liability for the delayed (but always forthcoming) payment of wages
       because of a lapse in appropriations.

ECF No. 20 at 13.

        The court disagrees. The claims brought by plaintiffs in this case are
straightforward minimum wage and overtime claims under the FLSA. 8 See ECF No. 1 at
8-10. Because the FLSA does not specify when such claims arise, courts have interpreted
the statute to include a requirement that employers make appropriate wage payments on
the employee’s next regularly scheduled payday. See Brooklyn Sav. Bank, 324 U.S. at
707; Biggs, 1 F.3d at 1540. Contrary to defendant’s suggestion, the court is unpersuaded
that this judicially-imposed timing requirement transforms ordinary FLSA claims into
something analytically distinct, and beyond the scope of the statute’s waiver of sovereign
immunity.

        Accordingly, the court finds that defendant has waived sovereign immunity as to
plaintiffs’ claims, as it has with all FLSA claims, and the court will review the
sufficiency of plaintiffs’ allegations as it would in any other FLSA case.

       D.     Plaintiffs State a Claim for FLSA Violations

      As noted above, the FLSA requires that the government “pay to each of [its]
employees” a minimum wage. 29 U.S.C. § 206(a). Pursuant to the FLSA, the
government also must compensate employees for hours worked in excess of a forty-hour
workweek “at a rate not less than one and one-half times the regular rate at which [they
8
        Plaintiffs assert in their response to defendant’s motion to dismiss, that “there are
circumstances [here] that create issues regarding when [p]laintiffs should have been paid that
extend beyond the [ADA] and its GEFTA amendment.” ECF No. 16 at 15. Plaintiffs note that
“meat and poultry establishments” are required to reimburse the FSIS for inspection services that
take place on federal holidays and for services extending beyond the standard eight-hour work
day or forty hour work week. Id. These allegations are not included in plaintiffs’ complaint,
therefore the court does not address them here.

                                                9
        Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 10 of 11




are] employed.” 29 U.S.C. § 207(a)(1). And although the text of the statute does not
specify the date on which wages must be paid, courts have held that employers are
required to pay these wages on the employee’s next regularly scheduled payday. See
Brooklyn Sav. Bank, 324 U.S. at 707; Biggs, 1 F.3d at 1540.

       In their complaint, plaintiffs allege that during the lapse in appropriations, they
were each covered employees under the FLSA and were “designated [ ] ‘excepted’
employee[s] and . . . retained for the shutdown.” ECF No. 1 at 6. As a result, they were
required to work throughout the shutdown but “[d]efendant did not pay [plaintiffs] a
lawful minimum wage for all hours worked.” Id. Plaintiffs allege specific facts
demonstrating how the allegations apply. See id. at 6-10.

        Defendant does not contest any of these allegations, and in fact, concedes that
“plaintiffs [were] employees of an agency affected by the lapse in appropriations,” and
that “plaintiffs were paid at the earliest possible date after the lapse in appropriations
ended.” ECF No. 15 at 12-13. Defendant also admits that “[p]laintiffs are federal
employees who performed excepted work during the most recent lapse in
appropriations.” Id. at 15. In short, defendant does not claim that plaintiffs are not
entitled to payment under the FLSA, but instead argues that it “fully complied with its
statutory obligations to plaintiffs.” Id. at 16.

        The court finds that, presuming the facts as alleged in the complaint and drawing
all reasonable inferences in their favor, plaintiffs have stated a claim for relief under the
FLSA. See Cary, 552 F.3d at 1376 (citing Gould, 935 F.2d at 1274).

       E.     Liquidated Damages

        Defendant insists that its failure to pay plaintiffs was a decision made in good
faith, in light of the ADA. See ECF No. 20 at 15. It further urges the court to find that its
good faith is so clear that the recovery of liquidated damages should be barred at this
stage in the litigation. See id. at 15-18. But as the court held in Martin:

       [I]t would be inappropriate to determine, on motion to dismiss, whether the
       government had reasonable grounds and good faith. It may well be that the
       government can establish these defenses, but its opportunity to do so will
       come later on summary judgment or at trial. Moreover, even if the court
       were to decide that a liquidated damages award is warranted, additional
       factual determinations remain to be made as to which employees, if any, are
       entitled to recover, and damages, if any, to which those employees would be
       entitled.




                                              10
       Case 1:19-cv-00257-PEC Document 44 Filed 12/01/20 Page 11 of 11




Martin v. United States, 117 Fed. Cl. 611, 627 (2014). Accordingly, the court declines to
rule at this time on the issue of whether defendant can establish a good faith defense
against liability for liquidated damages in this case.

IV.   Conclusion

      Accordingly, for the foregoing reasons:

      (1)    Defendant’s motion to dismiss, ECF No. 15, is DENIED;

      (2)    On or before January 29, 2021, defendant is directed to FILE an answer
             or otherwise respond to plaintiffs’ complaint; and

      (3)    On or before January 29, 2021, the parties are directed to CONFER and
             FILE a joint status report informing the court of their positions on the
             consolidation of this case with any other matters before the court.

      IT IS SO ORDERED.
                                         s/Patricia E. Campbell-Smith
                                         PATRICIA E. CAMPBELL-SMITH
                                         Judge




                                           11
